PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/061,512
Filing Date: 12 Jun 2018
Appellant(s): DAIKIN INDUSTRIES, LTD.



__________________
Hui C. Wauters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/01/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”. 
Regarding Claim 1, Otsugu teaches pellets comprising a fluororesin (see [0002]). Otsugu does not explicitly teach pellets having a major axis D1 of 1.6 to 3.1 mm and a minor axis D2 of 1.6 to 3.1 mm. However, Otsugu teaches that the preferred average particle size of fluororesin pellets, defined as the average of the long and short diameter of the pellet, is between 1.0 to 5.0 mm (see [0049]). Otsugu also teaches that if the average particle size is too small, the handling efficiency at the time of producing a molded fluororesin product is likely to be impaired (see [0049]). Likewise, if the average particle size is too large, the proportion of surface area to volume of the pellets becomes small making it more difficult to remove hydrofluoric acid from the pellets (see [0049]). Therefore, absent a persuasive showing of secondary considerations, it would have been obvious to one of ordinary skill in the art to select major and minor axes diameters, such as 1.6 to 3.1 mm, that yield pellets with an average particle size within the range disclosed by Otsugu. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP § 2144.05. 
Additionally, Otsugu does not teach pellets having a circular or an elliptic outline satisfying the formula (D1+D2)/2L =1.8-2.6 wherein D1 represents the major axis, D2 represents the minor axis, and L represents the height of the pellet. However, in the analogous art of fluororesin pellets, Yujiro teaches pellets having an elliptic cylindrical shape (see Abstract and [0012]) whose dimensions satisfy the formula 2L/(D1+D2) = 0.5-5 (see Abstract) when D1 represents the major axis, D2 represents the minor axis, and L represents the height of the pellet (see Abstract). The formula 2L/(D1+D2) is defined as the aspect ratio or the ratio of “length/path” (see [0021]). 
Yujiro also teaches that when the aspect ratio is less than 0.5, the rolling motion nature of the pellets becomes excessive and the thickness of a molded article becomes uneven easily (see [0021]). Likewise, when the aspect ratio is greater than 5, the rolling motion nature of the pellets is too little and the thickness of a molded article becomes uneven easily (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fluororesin pellets taught by Otsugu to have an elliptic cylindrical shape displaying the preferred aspect ratio disclosed by Yujiro for the benefit of improved rolling nature of the pellets and, correspondingly, improved consistency in the thickness of molded articles (see [0021]). Inverting the formula of Yujiro to match that of the instant claim, (D1+D2)/2L = 0.2-2 which overlaps with the claimed range (D1+D2)/2L =1.8- 2.6 of the instant application. In the case where the claimed range overlaps or lies within ranges disclosed by the art, a prima facie case of obviousness exists. See MPEP § 2144.05.

Regarding Claim 6, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above. The combination appears silent with respect to the property of the instant claim wherein 300g of the pellets are able to be discharged within 9.2 seconds in a pellet fluidity test using a hopper of an apparent density tester as specified in JIS K6891 or 6892. However, since Otsugu in view of Yujiro discloses pellets of the same structure and composition as those of the claimed invention, the pellet discharge property is considered to be inherent, absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference’s disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference structure and composition does not possess the characteristics recited in the claims. See MPEP § 2112. 

Regarding Claim 7, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above wherein each pellet has an elliptic cylindrical shape (see Yujiro [0012]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”, as applied to Claim 1 above, and further in view of Osamu et al. (JP 4394362 B2), hereinafter “Osamu” and Noda et al. (US 5,265,507 A), hereinafter “Noda”. 
Regarding Claim 3, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above, but the combination does not teach the limitation of the instant claim wherein the height L of the pellets has a standard deviation of 0.3 mm of smaller. 
In the analogous art of resin pellets, Osamu teaches a method of producing resin pellets wherein the cut resin pellets preferably contain no shape irregularities (see [0035]). Osamu also teaches that such shape irregularities in the pellets may adversely affect the users’ operating equipment, specifically those units used in secondary processing of the pellets (see [0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the pellets taught by Otsugu in view of Yujiro with the pellet shapes disclosed by Osamu such that none of the pellets display an irregular shape to protect the performance of secondary processing equipment (see [0004]). 
Furthermore, in the analogous art of plastic pellets, Noda teaches a method for producing uniform pellets, specifically those having a uniform cut length (see Abstract). Noda also discloses specific examples of uniform pellets produced according to the inventive method wherein the standard deviation of the pellet height is 0.3 mm (see Example 1) or 0.11 mm (see Example 2) compared to unfavorable standard deviations of the comparative examples of 0.7 mm (see Reference Example 1) or 0.6 (see Reference Example 3). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the uniformly shaped pellets of Otsugu in view of Yujiro and Osamu with the exemplary standard deviations in height disclosed by Noda such as 0.3 mm or smaller, as claimed, to further insure uniformity of pellets and, thus, improved performance of secondary processing equipment as suggested by Osamu. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”, and Osamu et al. (JP 4394362 B2), hereinafter “Osamu”. 
Regarding Claim 4, Otsugu teaches pellets comprising a fluororesin (see [0002]). Otsugu does not explicitly teach pellets having a major axis D1 of 1.6 to 3.1 mm and a minor axis D2 of 1.6 to 3.1 mm. However, Otsugu teaches that the preferred average particle size of fluororesin pellets, defined as the average of the long and short diameter of the pellet, is between 1.0 to 5.0 mm (see [0049]). Otsugu also teaches that if the average particle size is too small, the handling efficiency at the time of producing a molded fluororesin product is likely to be impaired (see [0049]). Likewise, if the average particle size is too large, the proportion of surface area to volume of the pellets becomes small making it more difficult to remove hydrofluoric acid from the pellets (see [0049]). Therefore, absent a persuasive showing of secondary considerations, it would have been obvious to one of ordinary skill in the art to select major and minor axes diameters, such as 1.6 to 3.1 mm, that yield pellets with an average particle size within the range disclosed by Otsugu. A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. See MPEP § 2144.05. 
Additionally, Otsugu does not teach pellets having a circular or an elliptic outline satisfying the formula (D1+D2)/2L =1.8-2.6 wherein D1 represents the major axis, D2 represents the minor axis, and L represents the height of the pellet. However, in the analogous art of fluororesin pellets, Yujiro teaches pellets having an elliptic cylindrical shape (see Abstract and [0012]) whose dimensions satisfy the formula 2L/(D1+D2) = 0.5-5 (see Abstract) when D1 represents the major axis, D2 represents the minor axis, and L represents the height of the pellet (see Abstract). The formula 2L/(D1+D2) is defined as the aspect ratio or the ratio of “length/path” (see [0021]). 
Yujiro also teaches that when the aspect ratio is less than 0.5, the rolling motion nature of the pellets becomes excessive and the thickness of a molded article becomes uneven easily (see [0021]). Likewise, when the aspect ratio is greater than 5, the rolling motion nature of the pellets is too little and the thickness of a molded article becomes uneven easily (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fluororesin pellets taught by Otsugu to have an elliptic cylindrical shape displaying the preferred aspect ratio disclosed by Yujiro for the benefit of improved rolling nature of the pellets and, correspondingly, improved consistency in the thickness of molded articles (see [0021]). Inverting the formula of Yujiro to match that of the instant claim, (D1+D2)/2L = 0.2-2 which overlaps with the claimed range (D1+D2)/2L =1.8- 2.6 of the instant application. In the case where the claimed range overlaps or lies within ranges disclosed by the art, a prima facie case of obviousness exists. See MPEP § 2144.05.
Otsugu in view of Yujiro teaches the pellets described above but the combination appears silent with respect to the property wherein the pellets include not more than 100 pellets having an irregular shape for each 100g of the pellets. In the analogous art of resin pellets, Osamu teaches a method of producing resin pellets wherein the cut resin pellets preferably contain no shape irregularities (see [0035]). Osamu also teaches that such shape irregularities in the pellets may adversely affect the users’ operating equipment, specifically those units used in secondary processing of the pellets (see [0004]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the pellets taught by Otsugu in view of Yujiro with the pellet shapes disclosed by Osamu such that none of the pellets display an irregular shape to protect the performance of secondary processing equipment (see [0004]). 
Concerning the limitation of the instant claim defining the structures of irregular pellets, it is noted that Otsugu in view of Yujiro and Osamu teach the pellets described above wherein none of the pellets display an irregular shape. Accordingly, since pellets of an irregular shape are not required by the claim, the limitations of said shape in the instant claim are not considered to confer patentability and the prior art combination is deemed to render the instant claim unpatentable. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”, as applied to Claim 1 above, and further in view of Hideki et al. (JP 4068755 B2), hereinafter “Hideki”. 
Regarding Claim 5, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above but the reference appears silent with respect to the property wherein the pellets include 10 mass% or less of pellets containing bubbles therein for each 100g of the pellets. In the analogous art of thermoplastic resin pellets, Hideki teaches a method for producing a thermoplastic resin composition pellet wherein 10 wt% or less of the plastic pellets have air bubbles contained therein (see Claim 3). Furthermore, Hideki teaches that the presence of bubbles in the pellets worsens precision and appearance of molded products obtained from said pellets (see [0003]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the pellets taught by Otsugu in view of Yujiro by reducing the number of pellets containing bubbles to 10 wt% or less as disclosed by Hideki for the benefit of improved precision and appearance of molded articles obtained from said pellets (see [0003]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Otsugu et al. (US 2014/0121331 A1), hereinafter “Otsugu”, in view of IDS reference Yujiro et al. (JP 2001-113541 A), hereinafter “Yujiro”, as applied to Claim 1 above, and further in view of IDS reference Kitahara et al. (JP 2011-514407 A), hereinafter “Kitahara”. Kitahara citations are taken from English language equivalent (US 2013/0230645 A1).
Regarding Claim 8, Otsugu in view of Yujiro teaches the pellets according to Claim 1 above but the reference does not teach that the fluororesin contains 120 or less groups in total selected from –COOH, –COOCH3, –CH2OH, –COF, –CONH2, and –CF2H for each 1x106 carbon atoms. In the analogous art of fluororesin composition for wire coatings, Kitahara teaches a fluororesin, specifically a tetrafluoroethylene/hexafluoropropylene copolymer (FEP) (see [0005]), wherein the number of thermally unstable end groups such as –COOH, –COOCH3, –CH2OH, –COF, –CONH2, and –CF2H (see [0028]) is most preferably 5 or less for each 1x106 carbon atoms (see [0029]). Kitahara suggests that the presence of the aforementioned thermally unstable end groups causes not only decreased thermal resistance of the resin but also increased attenuation of the electrical wire obtained from the resin because the thermally unstable end groups are chemically unstable (see [0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the fluororesin composition of Otsugu in view of Yujiro with the specified number of thermally unstable end groups taught by Kitahara for the benefit of increased thermal and chemical stability of the resin (see [0029]). 

(2) Response to Argument
The instant independent Claims 1 and 4 are directed to pellets comprising a fluororesin. Each of the pellets, placed on a horizontal surface, has a circular or an elliptic outline and has a major axis D1 or 1.6 to 3.1 mm and a minor axis D2 of 1.6 to 3.1 mm when observed in the direction normal to the horizontal surface. Additionally, each of the pellets satisfies the following formula (1): (D1 + D2)/2L = 1.8 to 2.6 wherein D1 represents the major axis, D2 represents the minor axis, and L represents the height from the horizontal surface to the highest point of the pellet. 

A. Introduction 
	Before specifically addressing Appellant’s arguments, the Examiner sets forth a summary of the main arguments and issues in the case. 	
With respect to the rejection of the claims under 35 USC § 103, the Appellant’s main argument is that claimed invention provides unexpected superior results over Otsugu and Yujiro as demonstrated by the data in the specification and as further explained in the Declaration under 37 CFR § 1.132 dated 05/28/2021. Specifically, the Appellant suggests that use of the pellets as claimed as a material for coating an electric wire enables a coating layer having superior wire diameter stability and capacitance stability relative to coatings formed from pellets of the comparative examples. Appellant points to inventive examples shown in Table 1 of the specification and comparative examples shown in Table 2 to indicate that the wire diameter stability and capacitance stability of the inventive examples, wherein both the axes lengths and the relationship of formula (1) are within the claimed ranges, are greater than those of the comparative examples. 
	Appellant’s arguments are considered unpersuasive. Overcoming a rejection based on unexpected results requires the combination of three different elements: (i) the results must fairly compare with the closest prior art in an affidavit or declaration under 37 CFR 1.132, (ii) the claims must be commensurate in scope, and (iii) the results must truly be unexpected. MPEP § 716.02.  
	The data relied upon to establish a basis for unexpected results is not considered sufficient at least because it is not regarded to be commensurate in scope with the claim language. First, the data provided in Tables 1 and 2 of the instant specification includes only pellets having a circular outline (i.e. D1 and D2 are equal). However, the independent Claims 1 and 4 encompass the scenario wherein each pellet has an elliptic outline. Second, the proffered data includes only wire coatings formed from pellets formed entirely of one of the following three specific fluororesins: tetrafluoroethylene (TFE) / hexafluoropropylene (HFP) / perfluoro(propyl vinyl ether) (PPVE) (see the instant specification at Page 21, lines 17-20), TFE / HFP (see Page 26, lines 15-18), or TFE / PPVE (see Page 27, lines 3-6). However, the independent Claims 1 and 4 encompass pellets comprising at least some proportion of any fluororesin. 
Furthermore, to establish unexpected results over a claimed range, the Appellant must compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d)(II). However, the Appellant fails to provide comparative data below the claimed range for pellet axes lengths (i.e. when pellet axes D1 and D2 are less than 1.6 mm). Comparative examples are only provided for dimensions above the claimed range. Of importance, it appears from the inventive examples that the best wire diameter stability and capacitance stability are obtained when D1 and D2 are 1.7 mm (see Example 3) which is the smallest of the dimensions provided in the inventive/comparative examples. 
Additionally, it is noted that, within the data provided by the Appellant, there appears to be near overlap between the values of wire diameter and capacitance stability for the inventive and comparative examples. See, for example, Example 5 which displays a diameter stability of 1.12 and a capacitance stability of 1.14. See also Comparative Example 2 which displays a diameter stability of 1.09 and a capacitance stability of 1.10. Evidence relied upon should establish that the differences in results are unexpected and are of both statistical and practical significance. Appellant has not adequately explained how the proffered data supports such a finding, particularly in view of the near overlap between the inventive and comparative examples upon which the Appellant relies. 
Finally, it is noted that the claims are directed to a pellet having particular dimensions while the properties relied upon by the Appellant to establish unexpected results are those of a wire coating formed from the pellets. The pellets or, more specifically, the dimensions of said pellets which the Appellant believes to be critical, are no longer present in the claimed form in the wire coating. Accordingly, it is unclear how properties of the wire coating may be used to establish criticality of the pellet dimensions. 
In view of the above deficiencies, the proffered data is not considered sufficient to overcome the prima facie case of obviousness established in the rejections as reiterated above.

	B. Response to Specific Arguments 
	Appellant’s arguments begin on Page 8 of the Appeal Brief. All arguments have been addressed below. 

	(a) The Appellant argues on Pages 8-9 of the Appeal brief that the claimed invention provides unexpected superior results over Otsugu and Yujiro as demonstrated by the data in the specification and as further explained in the Declaration under 37 CFR § 1.132 dated 05/28/2021. Specifically, the Appellant argues that the use of the claimed pellets as a material for coating an electric wire enables production of an electric wire that includes a coating layer having good wire diameter stability and capacitance stability at high productivity. Appellant contends that the superior effects provided by the claimed pellets are demonstrated by comparison of Examples 1-10 of Table 1 and Comparative Examples 1-5, 7, and 9 of Table 2 as shown in the instant specification. Appellant suggests that the pellets of Comparative Example 1, which satisfies the claimed formula (1) but do not satisfy the axes lengths, exhibited wire diameter stability of 0.97 and capacitance stability of 0.92. Likewise, Appellant suggests that the pellets of Comparative Examples 2-5, 7, and 9, which satisfy the claimed axes lengths but do not satisfy formula (1), exhibited wire diameter stability of 0.85-1.09 and capacitance stability of 0.83-1.10. On the contrary, the Appellant suggests that the pellets of the inventive Examples 1-10, which satisfy both the claimed axes lengths and formula (1), exhibited wire diameter stability of 1.12-1.52 and capacitance stability of 1.14-1.62. The Appellant asserts that the results obtained with the inventive pellets having axes lengths (D1 and D2) between 1.7 and 2.9 mm and formula (1) ((D1 + D2)/2L) between 1.9 and 2.4 can be extrapolated to pellets having D1 and D2 of 1.6 – 3.1 mm and (D1 + D2)/2L of 1.8 – 2.6 as claimed. 
	
The Examiner respectfully disagrees for at least the following reasons. 
	
	(i) The data relied upon to establish a basis for unexpected results it is not regarded to be commensurate in scope with the claim language. First, the data provided in Tables 1 and 2 of the instant specification includes only pellets having a circular outline (i.e. D1 and D2 are equal). However, the independent Claims 1 and 4 encompass the scenario wherein each pellet has an elliptic outline. It is unclear what differences in the data may be observed for pellets having an elliptic outline (i.e. D1 ≠ D2). 
Second, the proffered data includes only wire coatings formed from pellets formed entirely of one of the following three specific fluororesins: tetrafluoroethylene (TFE) / hexafluoropropylene (HFP) / perfluoro(propyl vinyl ether) (PPVE) (see the instant specification at Page 21, lines 17-20), TFE / HFP (see Page 26, lines 15-18), or TFE / PPVE (see Page 27, lines 3-6). However, the independent Claims 1 and 4 are extremely broad and encompass pellets comprising at least some proportion of any fluororesin. That is to say, the claims encompass not only pellets formed from a fluororesin having significantly different chemical structure than those used in the examples but also pellets including only a small proportion of said fluororesin while the remainder may be non-fluorinated resin(s) or other additives, fillers, processing aids, etc. It is unclear what differences in the data may be observed for pellets having compositions which are within the scope of the claim but are significantly different than those used in the examples. 

(ii) To establish unexpected results over a claimed range, the Appellant must compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP § 716.02(d)(II). The Appellant’s argument about extrapolating the trends in the data inside of the claimed range is noted. However, the issue at hand with the data stems from Appellant’s failure to provide comparative data below the claimed range for pellet axes lengths (i.e. when pellet axes D1 and D2 are less than 1.6 mm). Comparative examples are only provided for dimensions above the claimed range. It appears from the inventive examples that the best wire diameter stability and capacitance stability are obtained when D1 and D2 are 1.7 mm (see Example 3) which is the smallest of the dimensions provided in the inventive/comparative examples. Accordingly, it is difficult to adequately examine the results and the trends in the data since no data points are provided with dimensions below the claimed range. It is unclear if the properties would continue to improve as D1 and D2 are further decreased. 

(iii) It is noted that within the data provided by the Appellant, there appears to be near overlap between the values of wire diameter and capacitance stability for the inventive and comparative examples. See, for example, Example 5 which displays a diameter stability of 1.12 and a capacitance stability of 1.14. See also Comparative Example 2 (whose dimensions fall outside of the claimed range since the value of (D1 + D2)/2L = 1.6), which displays a diameter stability of 1.09 and a capacitance stability of 1.10. Put simply, the “best” pellets of the comparative examples have nearly identical properties as the “worst” pellets of the inventive examples. 
Appellants have the burden of explaining the proffered data as evidence of non-obviousness. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.  Evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. MPEP § 716.02.
Appellant has not adequately explained how the proffered data supports a finding of unexpected results, particularly in view of the near overlap in wire diameter and capacitance stabilities between the inventive and comparative examples upon which the Appellant relies. Additionally, even for the examples wherein the numerical difference between the stabilities for the inventive and comparative examples is more apparent, the Appellant has failed to explain the statistical and practical significance of said difference. The possible range of values for wire diameter stability and capacitance stability for a coating formed from a fluororesin pellet is unclear. Accordingly, it is also unclear if a maximum difference of 0.67 for diameter stability and 0.79 for capacitance stability (Example 3 vs Comparative Example 7) is of statistical and/or practical significance in the art. 

(iv) Finally, it is noted that the claims are directed to a pellet having particular dimensions while the properties relied upon by the Appellant to establish unexpected results are those of a wire coating formed from the pellets. A wire coating formed from the pellets is not claimed.
The pellets or, more specifically, the dimensions of said pellets which the Appellant believes to be critical, are no longer present in the wire coating. Rather, the pellets have undergone significant processing (via extrusion) to form said wire coating. One of ordinary skill in the art would expect that the processing conditions may have an impact on the properties of the resultant wire coating. The specifics of any impacts from processing variables are impossible to separate from the impacts of the pellet dimensions in the data as currently presented. Accordingly, it is unclear how properties of the wire coating (wire diameter and capacitance stability) may be used to establish criticality of the pellet dimensions as claimed. 

(b) The Appellant argues on Page 10 of the Appeal Brief that the inventor of the instant application explained in the declaration that when D1 and D2 are 1.5 mm or less like Yujiro, (1) it is necessary to reduce the hole diameter in extrusion and the extrusion pressure of the resin increases so the productivity of pellets decreases and the risk or equipment failure increases and (2) static electricity is likely to be generated during wire forming so pellets are likely to remain in the hopper. The Appellant concludes that one of ordinary skill in the art would not have been motivated to use pellets having D1 and D2 of 1.5 mm or less.  

The Examiner respectfully disagrees. First, it is noted that the independent Claims 1 and 4 recite pellets having a major axis D1 of 1.6 to 3.1 mm and a minor axis D2 of 1.6 to 3.1 mm. Accordingly, it neither required by the claims nor is it the Examiner’s position that one of ordinary skill would have been motivated, based on the teachings of Otsugu in view of Yujiro, to specifically select axes dimensions D1 and D2 of 1.5 mm or less for the pellets. 
It appears from the declaration as filed 05/28/2021 that this discussion of the processing limitations associated with pellets having axes lengths of 1.5 mm or less was intended to rebut the Examiner’s arguments regarding the deficiencies of the data in Tables 1 and 2 given a lack of data points below the claimed range. For completeness, it is noted herein that such an argument is not considered persuasive. Said argument does not in any way indicate that pellets with D1 and D2 below the claimed range could not be produced. The existence of an inverse relationship between particle size and production/processing efficiency does not preclude the possibility that smaller pellets would possess the same (or superior) properties as those pellets in the inventive examples. Accordingly, the issue remains that a lack of data in below the claimed range of D1 and D2 renders it difficult to adequately assess the allegation of unexpected results. 
The Examiner also notes that Otsugu teaches that the preferred average particle size of the fluororesin pellet is between 1.0 to 5.0 mm which indicates that it is indeed feasible to produce pellets having axes lengths below 1.5 mm, even if it may be more difficult as suggested by Mr. Sakakibara. Furthermore, Otsugu also teaches that if the average particle size is too small, the handling efficiency at the time of producing a molded fluororesin is likely to be impaired. Thus, it is known in the art that particle size affects the ease of processing fluororesin pellets.

(c) The Appellant argues on Pages 10-11 of the Appeal Brief that the pellets disclosed in Otsugu fall within the scope of the claimed D1 and D2 but do not satisfy the claimed formula (1) while the pellets disclosed in Yujiro fall within the scope of the claimed formula (1) but do not satisfy the claimed D1 and D2. In addition, the Appellant argues that neither Otsugu nor Yujiro disclose or suggests wire diameter stability and capacitance stability and since the present effects of good wire diameter stability and capacitance stability resulting from the pellets having dimensions as claimed cannot be expected from the prior art, the superior results are therefore unexpected. 

The Examiner respectfully disagrees. Concerning Appellant’s arguments regarding the individual teachings of Otsugu and Yujiro, it is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  MPEP § 2145 IV. As outlined in the rejection of Claims 1 and 4 (reproduced above), Otsugu teaches pellets having axes lengths which overlap with the claimed ranges. The Examiner agrees that Otsugu does not teach pellets satisfying the relationship of formula (1) wherein (D1+D2)/2L =1.8-2.6. However, in the analogous art of fluororesin pellets, Yujiro teaches pellets having an elliptic cylindrical shape whose dimensions satisfy the aspect ratio 2L/(D1+D2) = 0.5-5. Yujiro also teaches the benefits of such an aspect ratio, suggesting that when the aspect ratio is less than 0.5 the rolling motion nature of the pellets becomes excessive and the thickness of a molded article becomes uneven easily while when the aspect ratio is greater than 5 the rolling motion nature of the pellets is too little and the thickness of a molded article becomes uneven easily. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fluororesin pellets taught by Otsugu to have an elliptic cylindrical shape displaying the preferred aspect ratio disclosed by Yujiro for the benefit of improved rolling nature of the pellets and, correspondingly, improved consistency in the thickness of molded articles.
Concerning Appellant’s arguments regarding the prior art’s lack of discussion of wire diameter stability and capacitance stability, the Examiner notes that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Appellant. MPEP § 2144 IV. Likewise, the mere lack of an expectation that the pellets of the prior art combination would possess the properties at issue does not, on its own, suggest that Appellant’s discovery of allegedly superior properties constitutes unexpected results. As discussed in greater detail above, the proffered data suffers from a multitude of deficiencies which render the argument of unexpected results unpersuasive. 

(d) The Appellant argues on Page 11 of the Appeal Brief that the inventor of the instant application explains in the Declaration that the pellet diameter displayed in Tables 1 and 2 is the average value of the measured values of pellet axes wherein the sample from which the axes lengths are obtained include pellets having a circular outline and pellets having an elliptic outline. Therefore, Appellant concludes that the data includes pellets having a circular outline and pellets having an elliptic outline. 

The Examiner respectfully disagrees. As discussed above, the independent Claims 1 and 4 encompass a variety of shape scenarios including the scenarios wherein each pellet is circular, wherein the pellets include a mixture of circular and elliptic outlines, and wherein each and every pellet has an elliptic outline. In the latter case wherein all pellets are elliptical, the average value of such a group of pellets according to the method described in the Declaration would still be such that D1 is not equal to D2. Note also that nothing in the claims as currently presented indicates that the axes values D1 and D2 are average values or that they must be calculated according to the method discussed in the Declaration. 
Accordingly, the Examiner maintains the position that the data provided in Tables 1 & 2 wherein D1 is always equal to D2 is not commensurate in scope with the claims as currently drafted. It is unclear what differences in the data may be observed for pellets having an elliptic outline (i.e. D1 ≠ D2). For example, in the scenario where the average D1 is 3.1 mm and the average D2 is 1.6 mm (i.e. D1 is nearly two times that of D2), it is impossible to ascertain if said pellets would exhibit the same alleged unexpected results.

(e) Appellant argues that the additional reference Osamu, Noda, Hideki, and Kitahara do not remedy the deficiencies of Otsugu and Yujiro at issue above. 

Because Appellant has not provided additional specific arguments with respect to these references (and the rejections in which they are cited), this argument is not found persuasive for the reasons discussed above. The Examiner maintains the position that the dependent claims are also unpatentable, as described in the rejections above. 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

Conferees:
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.